Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is responsive to the application 17/478,261 filed on September 17, 2021, a continuation of US 11140048. 
Examiner’s Comment
Claims 1-14 are allowed.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:

The prior art neither teaches nor suggests all the features recited in claims 1, 7 and 13. When considering the limitations as recited in the entirety of said claims the prior art neither teaches nor suggests all of the limitations in the manner disclosed by Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Maskery  on 24 March, 2022.

The following claim set replaces all prior claim sets: 

1.	A method for data collection, the method comprising:
receiving, by a function from a network data analytics function (NWDAF), a subscription to a data item via a first interface between the function and the NWDAF, wherein the subscription includes information identifying the data item to be collected; 
subscribing, by the function from a network function set, to the data item according to the received subscription via a second interface between the function and the network function set; 
receiving, by the function from the network function set, the data item via the second interface; and
sending, by the function to the NWDAF, the data item in response to the NWDAF’s subscription via the first interface.

2.	The method of claim 1, wherein the information identifying the data item to be collected includes at least one of: 
a type of data to be collected, and 
one or more attributes of data to be collected.

3.	The method of claim 1, wherein the subscription further includes information indicating where data may be provided.

4.	The method of claim 3, wherein the information indicating where data may be provided includes at least one of:
one or more network function set identifiers, 
one or more network function service set IDs, 
one or more network function SI IDs, and
one or more network function addresses thereof, that may provide data to be collected.

5.	The method of claim 1, wherein 
if the information identifying the data item to be collected is associated with a previous subscription to the network function set, the subscribing, by the function, from a network function set, to the data item comprises:
sending, by the function, a subscription message to the network function set, wherein the subscription message is modified from the previous subscription based on the received subscription from the NWDAF.

6.	The method of claim 5, further comprising:
determining, by the function, whether the data item to be collected is associated with at least one of data type or attribute of data to be collected according to the previous subscription;
if yes,  modifying, by the function the previous subscription to form the subscription message to be sent to the network function set.

7.	An apparatus comprising one or more processors coupled with a memory storing machine readable instructions which when executed by the one or more processors configure the one or more processors to perform a method comprising:
receiving, from a network data analytics function (NWDAF), a subscription to a data item via a first interface between the apparatus and the NWDAF, wherein the subscription includes information identifying the data item to be collected; 
subscribing, from a network function set, to the data item according to the received subscription via a second interface between the apparatus and the network function set; 
receiving, from the network function set, the data item via the second interface; and
sending, to the NWDAF, the data item in response to the NWDAF’s subscription via the first interface.

8.	The apparatus of claim 7, wherein the information identifying the data item to be collected includes at least one of: 
a type of data to be collected, and 
one or more attributes of data to be collected.

9.	The apparatus of claim 7, wherein the subscription further includes information indicating where data may be provided.

10.	The apparatus of claim 9, wherein the information indicating where data may be provided includes at least one of:
one or more network function set identifiers, 
one or more network function service set IDs, 
one or more network function SI IDs, and
one or more network function addresses thereof, that may provide data to be collected.

11.	The apparatus of claim 7, wherein 
if the information identifying the data item to be collected is associated with a previous subscription to the network function set, the subscribing from a network function set, to the data item comprises:
sending a subscription message to the network function set, wherein the subscription message is modified from the previous subscription based on the received subscription from the NWDAF.

12.	The apparatus of claim 11, the method further comprising:
determining whether the data item to be collected is associated with at least one of data type or attribute of data to be collected according to the previous subscription;
if yes,  modifying the previous subscription to form the subscription message to be sent to the network function set.

13.	A communication system comprising a function and a network function set, wherein
the function is configured to perform steps of:
receiving, from a network data analytics function (NWDAF), a subscription to a data item via a first interface between the apparatus and the NWDAF, wherein the subscription includes information identifying the data item to be collected; 
subscribing, from the network function set, to the data item according to the received subscription via a second interface between the apparatus and the network function set; 
receiving, from the network function set, the data item via the second interface; and
sending, to the NWDAF, the data item in response to the NWDAF’s subscription; and
the function is configured to perform steps of:
collecting the data item; and
sending, to the function, the data item in response to a subscription from the function.
 
14.	The communication system according to claim 13, further comprising a NWDAF configured to perform steps of:
sending, to the function, the subscription to the data item; and
receiving, from the function, the data item.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459